Name: 2001/375/CFSP: Council Decision of 14 May 2001 implementing Common Position 98/350/CFSP with a view to a European Union contribution to a mission to facilitate dialogue in Togo
 Type: Decision
 Subject Matter: executive power and public service;  political framework;  European construction;  politics and public safety;  Africa
 Date Published: 2001-05-15

 Avis juridique important|32001D03752001/375/CFSP: Council Decision of 14 May 2001 implementing Common Position 98/350/CFSP with a view to a European Union contribution to a mission to facilitate dialogue in Togo Official Journal L 132 , 15/05/2001 P. 0007 - 0007Council Decisionof 14 May 2001implementing Common Position 98/350/CFSP with a view to a European Union contribution to a mission to facilitate dialogue in Togo(2001/375/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Common Position 98/350/CFSP of 25 May 1998 concerning human rights, democratic principles, the rules of law and good governance in Africa(1), in conjunction with the second indent of the first subparagraph of Article 23(2) of the Treaty on European Union,Whereas:(1) A mission to facilitate dialogue in Togo has been conducted with the support of the European Union by Mr Georg Reisch, Mr Bernard Stasi and Mr Paul von StÃ ¼lpnagel since the agreement concluded by the Togolese parties on 24 December 1998.(2) That mission has contributed to the progress made in the dialogue in Togo, particularly to the preparations for, and follow-up to, the framework agreement signed in LomÃ © on 29 July 1999, hereinafter referred to as the "Framework Agreement".(3) At its meeting on 13 June 2000, the Council confirmed the Union's willingness to support the continuation of the mission to facilitate dialogue in Togo, so as to encourage the democratic conduct of the electoral process in that country.(4) On 30 January 2001, the Independent National Electoral Commission (INEC) in Togo announced that general elections would take place on 14 and 28 October 2001.(5) It is therefore appropriate to contribute to the continuation of the mission to facilitate dialogue in Togo, so as to consolidate progress made in that dialogue in accordance with the provisions of the Framework Agreement and at the same time to ensure greater visibility for the Union's action,HAS DECIDED AS FOLLOWS:Article 11. Mr Georg Reisch (spokesman), Mr Bernard Stasi and Mr Paul von StÃ ¼lpnagel, hereinafter referred to as "the facilitators", are hereby appointed to conduct a mission to facilitate dialogue in Togo on behalf of the European Union.2. The purpose of this mission shall be, by mediating between each of the Togolese parties, to encourage them to implement, in good faith and having respect for human rights, the provisions of the Framework Agreement, so as to create political conditions for a dialogue permitting the proper conduct of the general elections and conciliation in Togolese political life.Article 2The mission to facilitate dialogue in Togo shall take place under the authority of the Presidency of the Council of the European Union, assisted by the Secretary-General/High Representative and the Commission. The facilitators shall report to the Council and the Commision after each mission.Article 31. The European Union shall make a financial contribution to the mission to facilitate dialogue in Togo.2. The financial reference amount for this purpose shall be EUR 79000.3. The management of the expenditure financed by the amount specified in paragraph 2 shall be subject to the Community procedures and rules applying to budget matters.Article 4This Decision shall take effect from the date of its adoption.It shall expire on 30 November 2001.Article 5This Decision shall be published in the Official Journal.Done at Brussels, 14 May 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 158, 2.6.1998, p. 1.